                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

          Matthew E. Orso,            )              JUDGMENT IN CASE
                                      )
              Plaintiff(s),           )                    3:14-cv-91
                                      )
                  vs.                 )
                                      )
        Paul St. Simon,               )
             Defendant(s).            )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Summary Judgment against Paul St.
Simon is hereby entered in the amount of $51,316.84 in accordance with the Court’s
January 9, 2020 Order (Document 328).




       Case 3:14-cv-00091-GCM Document 360 Filed 04/27/20 Page 1 of 1
